Citation Nr: 1448426	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from January 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which reopened a claim for service connection for low back pain and denied it on the merits.  Following a VA examination in August 2011, the RO issued another rating decision in September 2011, which confirmed and continued the previous denial.

The Board has reviewed the Veteran's paper claims file as well as the records contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for low back pain was denied in an unappealed March 1975 administrative decision by the RO on the basis that the Veteran failed to report for a scheduled VA examination.    
 
2.  The evidence received since the March 1975 decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claim for service connection for a low back condition is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO reopened and addressed the matter of service connection for a low back condition on the merits in the July 2011 rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for a low back condition was initially denied in a March 1975 administrative decision.  The RO's basis was that the Veteran had failed to report for a scheduled VA examination.  The VA examination had been requested to determine if a current disability existed, as there was evidence of low back pain in service.  The March 1975 letter notifying the Veteran of the denial of his claim also indicated that no further action would be taken, unless the Veteran signed and returned the notification letter indicating that he would be willing to report for an examination.  The Veteran did not respond, and so the March 1975 administrative decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the March 1975 decision includes the Veteran's VA treatment records from March and April 2012.  X-ray records from March 2012 and April 2012 show spina bifida occulta at L5, degenerative disc disease at L3-L4 and L4-L5, degenerative arthritis of the lower lumbar facet joints, and degenerative spondylosis with annular disc bulges at L2-L3 and L3-L4 without significant central spinal stenosis.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a current back disability; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the reopening of the previously denied claim was appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that service connection is warranted for a low back condition, which was due to a motor vehicle accident (MVA) during active duty in 1974.  The Veteran stated that the truck he was riding was hit by a gravel truck, causing it to roll over.  

The Veteran was most recently afforded a VA examination in November 2011.  On the Disability Benefits Questionnaire (DBQ) examination report, the examiner checked the box that stated that the Veteran's back condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner found that there was no aggravation, because the Veteran's service treatment records showed that he was seen twice after an MVA in service; and that there were "incidental findings of a possible spina bifida occulta, which was known prior to service."  The examiner stated that the Veteran continued to function during service, and continued to work as a car salesman for 40 years without loss of work.  The examiner also noted that the Veteran complained of daily pain, but that it was "not aggravated beyond normal natural progression, as he continues to function well."  The examiner provided a supplemental opinion a few days after the examination, where he noted that x-rays done in August 2011 did not confirm or identify a "pars defect typical of spina bifida occulta, so then there was no aggravation of this condition by his period of service, since we have no proof that it existed as a diagnosis."  He then went on to opine that it "was less likely than not that there was aggravation of retrolisthesis/mild degenerative disc changes in service, and that the MVA did not lead to his current findings of mild disc space narrowing at L2-L3 and L4-L5 and retrolisthesis, and that these changes were more likely to happen as a result of normal aging."       

The November 2011 VA examiner did not provide an adequate rationale for his opinion.  The examiner found there was "clear and unmistakable evidence" that the Veteran's condition pre-existed service, but then applied the "less likely than not" standard for opining that there was no aggravation of the Veteran's condition in service.  Additionally, the examiner provided no explanation for his opinion that the Veteran's condition was not due to the MVA in service, and was a result of normal aging.  Therefore, the Board finds that a new VA examination is warranted.  In addition, the Board notes that congenital or developmental defects, including spina bifida occulta, are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  On remand, the examiner should also consider whether the Veteran has  spina bifida occulta and whether it was subject to a superimposed injury or disease. 
 
The Board acknowledges that the Veteran submitted a private medical opinion from Dr. J.S., which stated that the Veteran had "spinal problems that more likely than not started from a vehicle accident he suffered while in the military."  Dr. J.S. identifies himself as an upper cervical chiropractor, who had treated the Veteran since February 1999.  However, this opinion is unclear, as Dr. J.S. does not identify what spinal problems he is referring to, and fails to specify whether he is referring to the cervical spine or the lumbar spine.  


A review of the Veteran's claims file indicates that the Veteran had been receiving VA treatment for his low back condition.  Additionally, the November 2011 VA examination references X-rays taken of the Veteran's low back in August 2011, however, no VA records from that date are associated with the claims file.  On remand, VA treatment records from August 2011, as well as any updated VA treatment records, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Sioux Falls VA Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2011 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back condition.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.  All required tests should be performed.  The examiner is requested to provide opinions on the following:

a)  The examiner is asked to identify the Veteran's current back disabilities, the presence or absence of spina bifida occulta must be discussed.

b)  If the Veteran is diagnosed with spina bifida occulta, indicate whether it subject to a superimposed disease or injury during service, to include the 1974 in-service MVA.  If so, is it at least as likely as not (50 percent probability or greater) that the identified superimposed disease or injury is related to the Veteran's period of active service.

c)  If the Veteran is diagnosed with a back disorder other than spina bifida occulta, or any other congenital back disorder, is it as least as likely as not (a 50 percent probability or greater) that this condition is related to his 1974 in-service MVA or to any other incident of his active duty service.  

A complete rationale must be offered for all opinions rendered, including a detailed discussion of all the medical and lay evidence, in particular, the Veteran's service treatment records, VA (to include VA treatment records from March 2012 which show findings of spina bifida occulta) treatment records, private treatment records, and the Veteran's statements, used in reaching the above conclusions. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


